Affirmed and Memorandum Opinion filed December 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00122-CR

                 AARON FRANK DOMANGUEX, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1388369

                 MEMORANDUM                      OPINION


      Appellant Aaron Frank Domanguex appeals his conviction for aggravated
assault with a deadly weapon. See Tex. Penal Code § 22.02. In a single issue
appellant argues the trial court erred in considering evidence of prior convictions,
which was admitted by an invalid stipulation. We affirm.

      Appellant pleaded guilty to aggravated assault with a deadly weapon without
an agreement as to punishment. Following his guilty plea the trial court held a
hearing at which the complainant and appellant testified. At the beginning of the
hearing, the following discussion took place:

      MR. GARZA [defense counsel]: Your Honor, we do have some
      stipulations we’d like to introduce first, as far as records, any Brady
      material and any convictions and extraneous for the Defendant, also,
      Your Honor.
      MR. O’DONNELL [prosecutor]: That’s correct.
      THE COURT: You have a stipulation?
      MR. O’DONNELL: Yes, we have a stipulation to the Defendant’s
      priors. This is a list of the Defendant’s prior criminal history as well
      as relevant impeachable criminal history of the State’s witness.
      THE COURT: Okay. I guess, for purposes of this hearing, I’m going
      to mark the — and really you just, it’s just a Supplemental Notice of
      Intention to Use Evidence of Prior Convictions and Extraneous
      Offenses that were filed with the Court. So, for purposes of this
      hearing, I will mark it as State’s Exhibit No. 1.
      MR. O’DONNELL: That’s fine, Your Honor.
      THE COURT: Is there any objection then to State’s Exhibit No. 1?
      MR. GARZA: There is not, Your Honor.
      In his sole issue on appeal appellant argues the trial court erred in
considering State’s Exhibit No. 1 because it was an improper stipulation pursuant
to article 1.15 of the Texas Code of Criminal Procedure. Appellant argues that
because State’s Exhibit No. 1 was called a “stipulation” that article 1.15 applies to
the trial court’s consideration of the evidence.

      Article 1.15, entitled “Jury in felony,” provides:

      No person can be convicted of a felony except upon the verdict of a
      jury duly rendered and recorded, unless the defendant, upon entering a
      plea, has in open court in person waived his right of trial by jury in
      writing in accordance with Articles 1.13 and 1.14; provided, however,
      that it shall be necessary for the state to introduce evidence into the
                                           2
      record showing the guilt of the defendant and said evidence shall be
      accepted by the court as the basis for its judgment and in no event
      shall a person charged be convicted upon his plea without sufficient
      evidence to support the same. The evidence may be stipulated if the
      defendant in such case consents in writing, in open court, to waive the
      appearance, confrontation, and cross-examination of witnesses, and
      further consents either to an oral stipulation of the evidence and
      testimony or to the introduction of testimony by affidavits, written
      statements of witnesses, and any other documentary evidence in
      support of the judgment of the court. Such waiver and consent must
      be approved by the court in writing, and be filed in the file of the
      papers of the cause.

Tex. Code Crim. Proc. art. 1.15.

      This provision has been interpreted to require the proffer of evidence,
independent of a simple guilty plea, sufficient to establish culpability. Stringer v.
State, 241 S.W.3d 52, 58 (Tex. Crim. App. 2007). However, it has been held to
apply “where a felony-defendant waives the right to trial by jury at the guilt stage”
of the prosecution. Id. Appellant was not at the guilt stage of the prosecution when
the State introduced evidence of his prior convictions. Appellant had pleaded
guilty prior to the punishment hearing.

      Appellant further argues that the trial court erred in considering his “criminal
history” because State’s Exhibit No. 1 is not a valid stipulation. The stipulation,
entitled “Supplemental Notice of Intention to Use Evidence of Prior Convictions,”
contains a list of appellant’s known prior convictions, including two felony
convictions, 13 misdemeanor convictions, and one felony charge that was reduced
to a Class A misdemeanor. Three of the misdemeanor convictions were for assault.
Appellant testified to the two prior felony convictions contained in the stipulation
and admitted that he had “some assaults on [his] record.” On redirect examination
appellant acknowledged the prior misdemeanor and felony convictions.


                                          3
       “Regardless of the plea and whether the punishment be assessed by the
judge or the jury, evidence may be offered by the state and the defendant as to any
matter the court deems relevant to sentencing, including but not limited to the prior
criminal record of the defendant[.]” Tex. Crim. Proc. Code Ann. art. 37.07 §
3(a)(1). Whether evidence of appellant’s prior criminal record was admitted
through the “stipulation” or appellant’s testimony, the trial court did not err in
considering appellant’s prior record in assessing punishment. We overrule
appellant’s sole issue. See id.

      The judgment of the trial court is affirmed.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          4